                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

SYLVESTER O. BARBEE,                                                                 PLAINTIFF
ADC #131311

v.                             Case No. 5:18-cv-00113-KGB-JTK

JASON BOYD, et al.                                                                 DEFENDANT

                                             ORDER

       The Court has received the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome Kearney (Dkt. No. 94). Plaintiff Sylvester O. Barbee filed an

objection to the Proposed Findings and Recommendations (Dkt. No. 96). After a review of the

Proposed Findings and Recommendations and Mr. Barbee’s objections, as well as a de novo

review of the record, the Court adopts the Proposed Findings and Recommendations in their

entirety as this Court’s findings in all respects (Dkt. No. 94). Mr. Barbee’s motions for status are

denied as moot (Dkt. Nos. 98, 99).

       In his objection, Mr. Barbee claims in part that, “Judge Kearney has been bias on his

judgments against the plaintiff throughout the whole process.” (Dkt. No. 96, at 2-3). A judge is

presumed to be impartial, and a party challenging that impartiality bears the substantial burden of

proving otherwise. Pope v. Federal Express Corp., 974 F.2d 982, 985 (8th Cir. 1992). Mr. Barbee

sets forth no facts to support this claim, and the Court does not find any evidence to suggest that

Judge Kearney was biased in this case. The remainder of Mr. Barbee’s objections restate claims

that he raised in previous filings, which Judge Kearney properly addressed in the Proposed

Findings and Recommendations (Dkt. No. 94). For these reasons, the Court adopts the Proposed

Findings and Recommendations as its findings in all respects.
       It is therefore ordered that.

       1.      Defendants’ motion for summary judgment is granted (Dkt. No. 81);

       2.      Mr. Barbee’s cross motion for summary judgment is denied (Dkt. No. 92);

       3.      Mr. Barbee’s claims against separate defendant Angelika Smarjesse are dismissed

without prejudice for failure to exhaust;

       4.      Mr. Barbee’s claims against separate defendant Jason Boyd are dismissed with

prejudice;

       5.      Mr. Barbee’s claims against all Doe defendants are dismissed without prejudice;

and

       6.      Mr. Barbee’s motions for status are denied as moot (Dkt. Nos. 98, 99).

       It is so ordered this 30th day of December, 2019.



                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                               2
